DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama (US 2017/0053818) in view of Ookura et al (US 2008/0156785) or Fulton (US 2003/0218002), Nashimoto (US5,147,498), and Cibere (US 2017/0194177).
	Aoyama shows the method and structure claimed including continuous light lamps (HL) for heating a substrate (W) to a preheating temperature (T1), a flash lamp (FL) for irradiating a front surface of the substrate, a radiation thermometer (120) for acquiring a plurality of temperature measurement values by measuring temperatures of the substrate at predetermined sampling intervals (t2, t3, t4, t5) wherein a temperature integrated value such as an increased temperature Δ T is calculated from a start point (t4) of integration after a start time (t3) of irradiation of the flash light. Aoyama further shows the substrate being held by a susceptor (74). But, Aoyama does not show the integrated value is calculated by sequentially adding the temperature measurement values, and determining a breakage of the substrate based on the temperature integrated value that falls outside of a range between an upper limit value and a lower value limit wherein the upper limit value is a standard value added with a predetermined value the low limit value is a standard value subtracted from the standard value as claimed. 
	Ookura shows calculating an integrated value of a temperature that is added over a period of time in its sequence as illustrated in Figures 16-18. Also see para [0160], [0200] and [0201]. 
	Fulton also shows it is known to calculate an integrated value of a temperature that is known to be a summation of values over a period of time or an interval of time. Also see para [0032]. 
	Nashimoto shows it is known to determine a temperature of a substrate including calculating an upper limit and lower limit temperature of the substrate from a set temperature, as a standard temperature, wherein if the temperature deviates from the set temperature, the upper limit would become a predetermined value that is over/added to the set temperature and the lower limit would become a predetermined value that is lower or subtracted from the set temperature, and when the substrate temperature exceeds either the upper limit or the lower limit, an alarm would sound which can be indicative of undesired substrate condition. Also, see column 4, line 63 to column 5, line 11; and column 5, lines 47-60.
	Cibere shows heating of a substrate via continuous lighting lamps (240) and flash lamp (220) and measuring temperatures of the substrate via radiation sensors/thermometers (152, 154) wherein one or more metrics based on the temperature measurements is calculated or estimated to determine a breakage of the substrate based. Also see para [0036] and [0037]. 
	In view of Ookura or Fulton, Nashimoto, and Cibere, it would have been obvious to one of ordinary skill in the art to adapt Aoyama with the temperature integrated value such as the increased temperature Δ T that is added over a period of time or sequentially over a period of time to calculate the integrated value as known in the art wherein such integrated value is used to determine not only a processing temperature of the substrate but also a breakage of the substrate based on the temperature integrated values that include an upper limit and a lower limit which are calculated as an added deviation over the set/standard temperature value and as a subtracted deviation from the set/standard temperature value, respectively, to assess the conditions of the substrate including its breakage due to thermal stress in the substrate to allow the user to effectively process and control the substrate to maintain its desired temperature and prevent a breakage of the substrate as desired by the user. 
	With respect to claims 6 and 12, Aoyama shows the start point of integration at the time (t4) at which a temperature (T3) of the substrate rises higher than the preheating temperature (T1) wherein the temperature integration value Δ T is measured. 
Response to Arguments
Applicant's arguments filed 6/10/22 have been fully considered but they are not persuasive. 
Applicant argues Nishimoto does not disclose or suggest that the respective values are temperature integrated values when breakage does not occur. It is noted that Nishimoto is applied to show how an upper and lower limits are determined as being the added value to the standard value/set temperature value wherein an alarm is actuated to warn an operator for a problem. While such problem is not indicated as a breakage of the substrate, it is noted that Cibere shows how the substrate breakage is determined by monitoring and measuring the temperatures of the substrate wherein such teaching allows one of ordinary skill to combine the teachings of Nishimoto and Cibere to determine whether a breakage has or has not occurred. Applicant argues Cibere does not disclose for determining the breakage based on the upper and lower limits, but it is noted that as Cibere teaches for deviations, which would indicate a deviation from a set reference value (also see para 00370, such deviations can be illustrated by an upper or lower limit of Nishimoto   
With respect to Ookura, the applicant argues Ookura does not show sequential adding operations. This argument is not deemed persuasive as the sequential adding operations are clearly illustrated by Figure16 as well as Figures 18a and 18b. 
with respect to Fulton, the applicant argues Fulton discloses for a continual summation of “error” of sensor temperature which does not suggest adding a plurality of temperature measurement values. This argument is not deemed persuasive. It is noted that the continual summation as shown Fulton is indicative of sequential addition wherein the temperature errors of Fulton can also be considered as the temperature values which are added over a period of time as an integrated value wherein the integrated value serves to indicate an error or a problem.  
As Ookura and Fulton are applied to show calculating the integrated value which includes a summation of values overs a period of time/interval time, the integrated value can be used to determine temperatures of the substrate including the upper or lower temperature limits having deviations from a set value, as taught by Nishimoto and Cibere, which can be further used to determine a breakage of the substrate as stated in the ground of rejection.
Thus, the applicant’s arguments are not deemed persuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761